Citation Nr: 0740384	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-24 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1945.  He died in May 2003, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 decision by the RO in Roanoke, 
Virginia that, in pertinent part, denied service connection 
for the cause of the veteran's death.  

The case was previously before the Board in July 2006, 
wherein the claim was denied.  The appellant appealed to the 
Court of Appeals for Veterans Claims (Court).  The parties 
(the appellant and the Secretary of Veterans Affairs) entered 
into a Joint Motion for Remand in January 2007.  The motion 
was granted by the Court in February 2007.


FINDINGS OF FACT

1.  The veteran died many years after service due to 
atherosclerotic cardiovascular disease.  

2.  The veteran's established service-connected disability, 
dementia praecox, aggravated his hypertension and heart 
disease, thereby materially contributing to the veteran's 
death. 




CONCLUSION OF LAW

The criteria for establishing service connection for the 
cause of the veteran's death have been met.  38 U.S.C.A. §§ 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312 (2007).

In order to establish service connection for the cause of the 
veteran's death, there must be (1) medical evidence of a 
current disability (the disability that caused death); (2) 
evidence of a service-connected disability; and (3) medical 
nexus evidence establishing a connection between the service-
connected disability and the cause of death.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The veteran's wife contends that the veteran's service-
connected dementia praecox caused or aggravated his 
hypertension which in turn caused or aggravated his 
arteriosclerotic cardiovascular disease which ultimately led 
to his death.  The certificate of death indicates that the 
veteran died on May [redacted], 2003, and lists his immediate cause of 
death as arteriosclerotic cardiovascular disease.  Lymphoma 
is listed as a significant condition contributing to the 
veteran's death but not resulting in the underlying cause.

During his lifetime, the veteran's only service-connected 
disability was dementia praecox (now called schizophrenia), 
hebephrenic type.  The service medical records are absent any 
complaints or findings referable to hypertension and 
cardiovascular disease.  Post-service medical records are 
negative for hypertension and cardiac disease until 1983 and the 
1990s, respectively.  
        
The veteran underwent VA Compensation and Pension examinations in 
June 2001 and March 2002 by Dr. A. Atyia.  In a March 2003 
report, Dr. Atyia maintained that the veteran otherwise did well 
during his remission of psychosis and his blood pressure 
apparently was under good control; however, when the veteran went 
into severe psychosis and exacerbation of his schizophrenia, and 
he quit taking his blood pressure medication, this subsequently 
caused severe hypertension.  Dr. Atyia opined that it was 
unlikely that the veteran's hypertension was related to his 
psychosis, however, it was most likely that his psychosis could 
exacerbate and aggravate his hypertension by not taking his 
medications.  Dr. Atyia concluded that it was highly unlikely 
that the veteran's psychosis caused his hypertension, but his 
psychosis could exacerbate his hypertension secondary to 
noncompliance and not taking his medication.
        
In an April 2007 report, Dr. K. Desser, a cardiologist, opined 
that it was more likely than not that the veteran's schizophrenia 
aggravated his hypertension.  Dr. Desser opined that it was more 
likely than not that the aggravation of the hypertension was 
materially and causally related to the veteran's arteriosclerotic 
cardiovascular disease that caused his death.  In support of his 
opinion, Dr. Desser references the VA examination reports and 
medical opinion of Dr. Atyia.  Also, Dr. Desser explained that 
paroxyms of increased blood pressure have been implicated as a 
major factor in atherosclerotic plaque disruption, leading to 
acute coronary syndromes, heart attacks, and sudden death.  Dr. 
Desser concluded that to a reasonable degree of medical 
probability, exceeding the 50 percent threshold, the veteran's 
psychiatric disorder resulted in provocation of his hypertension, 
which had an adverse effect on his atherosclerotic heart disease.  
Dr. Desser noted that the medical evidence of record clearly 
indicated the linkage among the veteran's schizophrenia, failure 
to take medication, and periodic increases in his blood pressure.
        
Upon consideration of the record as a whole, and after 
resolving all doubt in favor of the veteran, the Board finds 
that the veteran's service-connected psychiatric disability 
aggravated his nonservice-connected hypertension and heart 
disease, thereby materially contributing to the veteran's 
death.  As such, service connection for the cause of the 
veteran's death is granted.



ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


